Opinion filed November 12, 2015




                                      In The


          Eleventh Court of Appeals
                                    ___________

                              No. 11-15-00214-CR
                                   __________

                 BILLY WAYNE WILLIAMS, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 32nd District Court
                            Nolan County, Texas
                        Trial Court Cause No. 4736-A


                     MEMORANDUM OPINION
      Billy Wayne Williams has filed a pro se notice of appeal from the dismissal
or denial of his pending motions for forensic DNA testing, for judgment nunc pro
tunc, and for recusal of the judge of the 32nd District Court. We dismiss the
appeal.
      On October 5, 2015, after the clerk’s record was filed in this cause, the clerk
of this court wrote Appellant and informed him that it did not appear that
Appellant’s notice of appeal related to a final, appealable order. We requested that
Appellant respond and show grounds to continue the appeal.              Appellant has
responded, but he has not shown grounds upon which this appeal may continue.
      The district clerk has certified that no order has been filed or entered with
regard to Appellant’s pro se motion for forensic and DNA testing. Additionally, an
intermediate appellate court has no jurisdiction over an appeal from an order
denying a request for judgment nunc pro tunc. Sanchez v. State, 112 S.W.3d 311
(Tex. App.—Corpus Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735 (Tex.
App.—Waco 2002, pet. dism’d). Furthermore, an order denying a motion to
recuse is not a final, appealable order; it may be reviewed only in an appeal from a
final judgment. Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App. 2012). An
appeal of the decision to deny a motion to recuse, standing alone, would be
improper. Id. We have no jurisdiction to entertain this appeal.
      Consequently, the appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM


November 12, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2